Citation Nr: 0927918	
Decision Date: 07/27/09    Archive Date: 07/30/09

DOCKET NO.  08-04 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for residuals of a gunshot 
wound to the left lower extremity.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy 
from May 1978 to May 1982 and in the Army National Guard from 
November 1993 to March 1994.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska. 

The Veteran testified at an April 2009 hearing before the 
undersigned Veterans' Law Judge and a transcript of that 
hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for 
residuals of a gunshot wound to the left leg, asserting that 
this injury was aggravated by his service in the National 
Guard.

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

The Board notes that although the Veteran stated in his 
December 2006 claim for entitlement to service connection 
that he was seeking service connection based on aggravation 
of a pre-existing disability, the Veteran was not provided 
with notice relating how to establish service connection on 
this basis.  Additionally, the Veteran claimed that the 
aggravation to his pre-existing injury occurred during his 
service in the National Guard.  The criteria for service 
connection based on service in the National Guard differ 
slightly from the criteria for service connection based on 
full time active duty service in the United States Armed 
Forces.  The Veteran was not provided with notice relating 
how to establish service connection based on service in the 
National Guard.  Accordingly, the case must be remanded to 
afford the Veteran proper notice concerning what is required 
to establish secondary service connection, specifically 
secondary service connection based on aggravation of a non-
service connected disability, as well as notice concerning 
how to establish entitlement to service connection based on 
National Guard service.  

Additionally, it appears from a March 2007 statement that the 
Veteran received treatment for his left leg at an 
occupational health clinic of unclear identity.  As these 
records, if they exist, could be relevant to the Veteran's 
claim, on remand the RO should obtain these records.  The 
Veteran is asked to provide the RO with the name of this 
clinic and the approximate dates of his treatment, as well as 
sign any necessary releases.  

Finally, the Veteran has stated that he was treated for the 
gunshot wound at issue in this case at Mercy Hospital and 
Medical Center in Chicago, Illinois.  The RO sent a letter to 
Mercy Hospital in March 2007, requesting the Veteran's 
medical records.  Mercy Hospital responded in April 2007 that 
they were unable able to identify the Veteran as a patient 
and needed a date or birth or social security number.  It 
does not appear that the RO ever followed-up on this response 
or provided Mercy Hospital with the requested information.  
On remand, the RO should again request the Veteran's medical 
records from Mercy Hospital and in the body of the written 
request should provide the hospital with the Veteran's date 
of birth and social security number.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided with 
appropriate VCAA notice explaining the 
most current regulations for establishing 
secondary service connection and 
aggravation, including the requirement 
that a baseline level of severity of the 
non-service connected disability prior to 
aggravation must be established.  See 
38 C.F.R. § 3.310 (2008).  The Veteran 
should also be provided with VCAA notice 
explaining how to establish entitlement to 
service connection based on service in the 
National Guard.  

2.  The RO should attempt to obtain 
medical records from the occupational 
health clinic referred to in the Veteran's 
March 2007 statement, if such records 
exist.  If such efforts prove 
unsuccessful, documentation to that effect 
should be added to the claims file.  The 
Veteran is asked to provide the RO with 
the name and location of this clinic, as 
well as the approximate time period when 
he received treatment there, and sign any 
necessary releases.

3.  The RO should send Mercy Hospital and 
Medical Center another written request for 
medical records relating to treatment of 
the Veteran's gunshot wound which includes 
in the body of the request the Veteran's 
date of birth and social security number.  
If such efforts prove unsuccessful, 
documentation to that effect should be 
added to the claims file.  The Veteran is 
asked to provide a new release, if 
required.  

4.  When the development requested has 
been completed, and the RO has ensured 
compliance with the requested action, this 
case should again be reviewed by the RO on 
the basis of the additional evidence.  If 
the benefit sought is not granted, the 
Veteran and his representative should be 
furnished a Supplemental Statement of the 
Case, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




